 FASSETTS BAKERY515MEMBER LEEDoM, dissenting in part:BecauseI adhere to my position in the dissenting opinion inGaleProducts, Div. of Outboard Marine Corp., supra, :Iwould find, con-trary to my colleagues, that the Respondent Employer and the Re-spondent Union did not violate Section 8(a) (1) and 8(b) (1) (A) ofthe Act, respectively, by maintaining, in effect, a contract provisionprohibiting the distribution of union literature during nonworkingtimes and in nonworking areas. I would, therefore, dismiss these al-legations of the complaint. In view of the foregoing, I would also,unlike my colleagues, not find 8(a) (1) in the Respondent's maintain-ing, in effect, shop rule 23 relating to the distribution of literature.However, because shop rule 22 relates to solicitation which is notcovered by the existing agreement, I join my colleagues in finding:8(a) (1) in the maintaining of that rule; and, like them, I would notrequire a remedial order in this respect since this rule was rescindedon October 23, 1963.CHAIRMAN MCCUI.LOCH took no part in the consideration of the-above Decision and Order.Estate of Nathan Gladstone d/b/a Fassetts BakeryandNewEngland Joint Board,Retail,Wholesale and Department StoreUnion,AFL-CIO.Case No. 1-CA-4319. June 18, 1961DECISION AND ORDEROn March 30, 1964, Trial Examiner Laurence A. Knapp issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practices.and recommending that it cease and desist therefrom and take affirm-ative action, as set forth in the attached Trial Examiner's Decision.'Thereafter, the Respondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings made by. the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in this case, and hereby-adopts the findings, conclusions,and recommendations of the Trial Examiner.147.NLRB No. 54. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, Estateof.Nathan Gladstone d/b/a Fassetts Bakery, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Trial Ex-aminer's Recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner Laurence A. Knapp at Burlington,Vermont, on January 8 and 9, 1964,1pursuant to a charge,complaint,and' answerduly filed.At issue are(1)whether Respondent discharged an employee,RussellWescott,for union activity,and (2)whether in this.and other ways Respondent in-terfered with,restrained,and coerced its employees in the exercise of their statutoryright to engage in union activity.Upon the entire record,2 including my observa-tions of the witnesses,and after full consideration'of the briefs of the parties, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT; AND THE UNION INVOLVEDAs alleged in the complaint and admitted in the answer, Respondent Estate ofNathan Gladstone (of which Ruth Gladstone is executrix and the Howard Bankand Arthur Gladstone are executors), owns and operates at Burlington, Vermont, abakery enterprise known as Fassetts Bakery, which annually receives from points.outside Vermont raw materials having a value in excess of $50,000. In the conductof this enterprise, Respondent is engaged in operations in commerce and affectingcommerce within the meaning of Section 2(6) and (7) of the Act. Principalbakery goods made and distributed by Respondent are bread, doughnuts, muffins,."toastees," etc.New England Joint Board, Retail, Wholesale and Department Store Union, AFL--CIO, hereinafter sometimes called the "Union," is a labor organization within the.meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESRespondent's managerial staff consists of Ruth Gladstone as the chief executive,.Alman Atkins, coordinator of operations serving as a general assistant to Ruth Glad-stone, and Bertrand Gelinas, in charge of bakery goods production.There are no,other supervisors having managerial status intermediate Gelinas and the bakeryproduction workers?These production employees numbered some 38 at the time ofthe hearing.In the fall of 1962 Gelinas selected Russell Wescott, an employee of several years'-service, for a "key man" role, namely, that of relief man for the departmental orproduct keymen (and apparently for nonkeymen as occasion requires) during theirvacation periods and other absences.Gelinas and other witnesses for RespondentcharacterizedWescott as one of Respondent's best production men and it is clearthat his selection by Gelinas for the relief position was an advancement flowing fromthis recognition of his talent.Wescott's period of training for the relief position ended about April 1, 1963,.whereupon Gelinas gave him a wage raise of 5 cents per hour, putting his hourly-wage at $1.50, and told him that he would receive another raise, unspecified inamount, in a matter of months.About June 1 Wescott requested a further wage1Unless otherwise noted all dates used hereinafter refer to 1963.2 The "Motion To Amend Transcript" filed by counsel for the General Counsel, dated'January 27, 1964, to which Respondent has filed no opposition, Is herebygranted.3 Included in the production employees are some five regular "key men" for certainproductlines and a"night foreman," all of whom were permitted to vote in recent Board-supervisedelections andwho otherwise appear from the record to lack true supervisory-status or authority. FASSETTS BAKERY517raise from Gelinas, reminding Gelinas of the latter's April representation in thisregard.Gelinas declinedWescott's request, tellingWescott to wait a while andnot "to be boggy" or something to that effect.Dating from the time of this incident,as later detailed, there developed in Wescott's attitude toward Gelinas a coolness anduncordiality not previously existing.About July 1, what was a second effort to organize Respondent's employees intothe Union was begun,4 this time at the initiative and under the leadership of Wescott.As his first step, Wescott arranged an appointment with Frank Dumas, Regional Di-rector of the Union for Vermont, at which he inquired when another election wasfeasible and sought other information of this general character.Dumas advisedWescott that an election was not possible under Board policies until about Novem-ber 1963, -but apart from offering such advice as this refrained from manifesting anyactive interest in another organizational effort.About 2 weeks later, around July 15,Wescott- arranged another meeting with Dumas, to which Wescott also brought,em-ployee Leonard Brown.At this meeting Wescott andBrowninquired in greater depthconcerning the benefits which union membership or representation might yield, andconcerning the signature of cards and other procedural steps.Dumas gave respon-sive information to these inquiries on this occasion.He did likewise, some 2 weekslater, to a larger group of some 8 to 9 interested employees whom Wescott andBrown had convened for this purpose at Brown's home.At a third such gatheringabout August 15, similarly convened but attended this time by some 10 to 12 in-terested employees, Dumas again performed in the advisory role he had occupiedon the preceding occasions.Toward the end of this meeting, however, he was re-quested to take charge of an organizational campaign.Before responding, he re-minded the employees of the unsuccessful drive in 1962, but on a show of handsaffirming the sincereorganizingpurpose of those in attendance, he agreed to "followthrough" with them.About September 1 or 2, Wescott obtained some 35 to 36 union membershipcards from Dumas; gave some 6 to Brown, and, as a result of employee solicitations-promptly- carried out by Wescott, Brown, and an employee named Leadbeater, some32 employees signed cards which Wescott delivered to Dumas.This entire activitywas completed in the space of a few days. Some of the employee solicitations tookplace at Respondent's plant.Dating from some point prior to the discharge ofWescott on September 18, the label "Russell Wescott-Leonard Brown Club" cameinto use among the employees to describe the union organization in process of crea-tion, and the movement's two leaders.About 8:40 on the evening of Wednesday, September 18 (the end of theweekly pay period) Gelinas discharged Wescott.Gelinas offered no explanationand Wescott demanded none until the next morning, at which time Gelinas listedtoWescott various reasons for his discharge.That afternoon Gelinas gave a some-what similar explanation to Dumas 5Wescott's testimony was uncontradicted (save as I indicate otherwise) concern-ing the reasons given him by Gelinas and the circumstances surrounding his effortsto ascertain them.My corresponding findings follow.Gelinas had discharged Wescott on Wednesday night by way of telling him thathe. would not be needed "one week from tonight" and that- when he came in for -hispay on the following Friday, he would receive a week's pay and his vacation pay.6Because,Wescott testified, he was too shocked to think of anything to say he did notthen ask Gelinas why he was being discharged. Before leaving the plant thatevening he did, however, inform Dumas of his termination.Under the impres-sion that he was to work out his week's notice, Wescott reported at the plant thenext morning, but about 9 a.m., an hour early, in order to query Gelinas.He soughtGelinas out and, telling Gelinas he had not understood him, asked Gelinas to repeatwhat he had said the previous evening, which Gelinas did.Wescott then askedGelinas what was the reason for his discharge, but Gelinas declined to explain atthat moment on the ground that he was too busy.Thereupon Wescott told Gelinasthat since Gelinas would not tell him the reason he would see somebody else, and,accordingly, immediately sought and obtained an interview with Atkins.Atkins*An organizing effort put on by the Union in 1962 ended in a Board-conducted electionwhich the Union lost.5Two or three' days later the Union filed with the Board an election petition and, onSeptember 29 filed the charges in this case.The election was held on December 5, 1963,with the outcome not indicated in the record.oWednesday, the day of the discharge, was the end of the weekly pay period withFriday apparently the payday. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisclaimed any knowledge of Wescott's discharge,expressedsurprise on the groundthat Gelinas had always characterized Wescottas one of his best men,and agreedto find out from Gelinas and inform Wescott why he had been discharged.While with Atkins, Wescott referredto a lot of "uniontalk going on at the plantand hisdoing a lot" of it, of which Atkins stated he was unaware.According to Atkins' direct testimony, a little later he called Gelinas to his office,asked him "what is the story" on the Wescott discharge, and was told that Wescott'sdisrespectful attitude and resulting disruption of morale was the reason.Later,however, while under cross-examination,and ensuinginterrogation by the Examiner,Atkins stated that he had known since the preceding Monday that Wescott was to bedischarged and what the reasons were. (In short, Atkins deliberatelygave a falseimpression concerning his knowledge of the matter, both to Wescott and in histestimony on direct examination.)At 10 o'clock that morning Wescott started work as usual but Gelinas, comingby, told him this was not what he had hadinmind.Wescott explained that he hadendeavored to learn from Gelinas earlier thatmorningwhat Gelinas had meant.Gelinas then took Wescott into a nearby office where Wescott asked Gelinas whatwas the matter.Gelinas replied it's been "building up all summer" and when Wescott askedGelinas what it was that he had done, Gelinas said, "You talk too much for onething."Wescott then asked Gelinas what had he talked about, and Gelinas said,."You know."Wescott asserted he did not know and pointed to the absence of any"signs"against talking, at which point Gelinas gaveas anadditional reason Wescott's.failure, on two different occasions,to come into work in a relief capacity whenrequested to do so by the respective. employees seeking to be relieved.AfterWescott offeredsome explanationand defended the propriety of his action in theseinstances,Gelinas then repeated that Wescott talked too much; that he had to letWescott go; that "it is my job and I have to set an example."When Wescott askedwhat he meant by an example, Gelinas replied, "There are a couple of fellows Ihave to straighten out here," and, without identifying the "fellows," repeated that"it isjustmy job," that he had to do it. In response to Wescott's query as to whathe was to do, Gelinas offered to give Wescott one of the "finest" recommendations,in writing or otherwise, and suggested that if Wescott came back in a month or soGelinas might hire him back.Wescott then remarked about having a famliy tosupport, and Gelinas said, "Don't go away mad; let's shake hands and see whathappens."Wescott shook Gelinas' hand and left.The foregoing findings are basedupon the unoontradicted testimony of Wescott; Gelinas did not testify concerningwhat he told Wescott in this conversation.Thatsameafternoon,in a meetingsought by Dumas of the Union, Gelinas gavesubstantiallysimilar explanationsto Dumas.?Respondent's Explanation of the Wescott Discharge at theHearingRespondent contends that it dischargedWescott for good reasons about to bestated; and that no discriminatory cause could have been at work because it was notuntil September 19, the day after the discharge, that Gelinas (and Ruth Gladstoneand Atkins) learned of the union activity of Wescott and the other employees.Forreasons which will beapparent,Respondent's key witness was Gelinas, who testifiedthat two rather different forms of misconduct by Wescott led him to his dischargedecision.As his first basis, Gelinas testified that Wescott was "disrespectful" to him through-out thesummer,that the result was to upset him emotionally and to disrupt themorale of the workers, and that he "had to let [Wescott] go" when he "could nottake any more." Asked what Wescott did that was disrespectful, Gelinas referred toWescott's "actions" and "attitude" and in the course of his subsequent testimonyoffered the following specifications:It seemed that if I talked to him he would always try to ignore me. EverytimeIwould go by he started this famous "hurry" business and that went onall summer.A. He just, the way he talked when I asked him something; just the way heanswered to meand timeand again and this made me think that he was notsatisfied withhis work and that hewas notpleased with his owrk [work] and I° Other developments at orsurroundingthe meeting with Dumas are dealt with laterin this Decision. FASSETTS BAKERY519was trying to be nice to him, trying to make conversation with him which hedidn't seem to want to make conversation with me. I tried to talk to him.Hewould just say yes or no and move away from me and I was quite disturbedbecause I had duties to perfomr [perform] and it seemed to hurt me in my work,*******... his remarks that he would make as I went by.Laying asideWescott's "remarks" as Gelinas went by (the "hurry" expressionGelinas referred to and with which I deal below), it is clear that what Gelinas hadin mind in characterizing Wescott as "disrespectful" was a change in Wescott's dis-position toward Gelinas.Wescott and other employees also testified on this subjectand the net result of their testimony and that of Gelinas, reasonably construed, isthat, dating from Gelinas' refusal to grant Wescott a wage increase in June,. thereappeared in Wescott's attitudinal reaction toward Gelinas when they were in eachother's presence, elements of coolness and unresponsiveness-an uncordiality-nottheretofore present.To make my finding on this delicate matter as clear and preciseas words at my command permit, it should be pointed out that, on the evidence be-fore me, there were no insulting, intemperate, offensive, or insubordinate remarksor actions by Wescott toward Gelinas, or about him to anyone else at any time.The quality of shading in Wescott's change of attitude was more delicate, resemblingrather the displeasure, unspoken but nevertheless negatively manifested, of onebelieving himself wronged .8Nevertheless,Wescott was not totally uncommunicativeor unfriendly.There were occasions, as I find, when he greeted Gelinas and Gelinasdid not respond, as well as vice versa.The net of this situation, as I read all theevidence arid observed the two personalities while testifying on this matter, is thatboth acted like two sulky children, with Wescott having started the process andGelinas, in turn, following suit.I turn now to the particular remarks of Wescott-the "hurry, hurry business"mentioned in Gelinas' testimony set forth above.An understanding of this matterrequires a review of the fuller and clarifying evidence found in the earlier testimonyof employee witnesses called by counsel for the General Counsel, to which Gelinaswas alluding elliptically in his brief testimonial to this "'hurry' business."Sometime about midsummer of 1963 it became established that Respondent'semployees (under some law not identified as the record) were entitled to time andone-half for weekly hours worked in excess of 44, whereupon Respondent had re-duced the regular working hours from 48 to 44.As a result of this overtime develop-ment, there arose an expression "hurry, hurry" which, with variations,9 variousemployees were wont to call out from time to time while at work. From the entirebody of employee evidence on this matter it is clear that whatever had been theconnective link between this expression and the overtime matter was soon lost;that the expression, as its use continued, was one the employees had settled on assuitable for mere exuberant "kidding" and "joking" among themselves; that theyvoiced the expression indiscriminately whether Gelinas was absent or present; thatitdid not reflect criticism or disparagement of Respondent or Gelinas; that Wescottwas only one of a goodly number of employees who were accustomed to voice it;that it was still being used at the time of the hearing; and that neither Gelinasnor any other official of Respondent ever complained about or sought to stop useof the expression.Moreover, during Gelinas' cross-examination and later question-ing by the Examiner, it developed that after the expression came into use he had,suspecting that the expression was somehow aimed at him, asked various employeeswhat it meant, had been told that it was only a "kidding" expression, and had beendisabused of the idea that it was an invidious expression of which he was the butt.As the other main basis for his discharge of Wescott, Gelinas referred to tworelief duty; once about the first of April and the other somewhat earlier. But in anyrational view these incidents could not have genuinely formed any basis whatever forGelinas' determination to dischargeWescott.They were remote in time; theyoccurred 2 months or more before June, from which time Gelinas dated his basic8What I am endeavoring accurately to express is suggested by the testimony of em-ployee Burns that "you couldpretty-nearsee" the "feeling". prevailing between Wescottand Gelinas,and that of employee Burke that he assumed some "feeling" was there.9 "Hurry up,11 '144 hours," "better days are coming," "hurry up, you'll go faster," wereamong these variations. 520DECISIONSOF NATIONALLABOR RELATIONS BOARD"trouble" with Wescott; Gelinas issued no reprimand to Wescott when they occurred;and Gelinas definitively installed Wescott in the superior,relief position,with a wageraise, simultaneously with one of these incidents and after the other.10In addition to its main witness, Gelinas, Respondent adduced evidence from RuthGladstone concerningWescott's discharge.Ruth Gladstone testified that Gelinascomplained to her in May that something was the matter with Wescott, and thatGelinas came to her upon many occasions in June, July, and August complainingofWescott's behavior and that it was affecting his health, his sleep, and his controlof the employees;and that when she suggested early in the summer that Gelinas-dischargeWescott, Gelinas declined for the reason (as Gelinas also testified) thatWescott,as relief man, had to be kept on until the vacations were over and becauseof the possibility that during this period Wescott might change for the better.How-ever, on Monday, September 16, she testified Gelinas came to her and, advising herthat he could "not take it any more," proposed (subject to her concurrence, whichshe gave) that he discharge Wescott on Wednesday, the end of a pay period, eventhough the vacations .were not over. She approved of Gelinas' proposal.11On cross-examination,Ruth Gladstone described the employee"morale problem"-created by Wescott's conduct during the summer as having reached"very serious pro-portions," but testified that she never talked the matter over with Wescott, orproposed to Gelinas that he do so,at any time. In this same connection, Gelinasexplained his failure ever to caution Wescott or even to speak to him regardinghismisbehavior on the ground that he feared any such initiative on his part wouldmerely aggravate Wescott into leaving, a risk he did not wish to run in view of hiscontinuing dependence on Wescott for "vacations"relief assignments.But as RuthGladstone testified and I find, .Gelinas discharged Wescott before this "vacations"period was over.12On the question of Respondent'sknowledge of the union organizing-activity ofWescott and the employees generally, Respondent's proof, offered by the testimony-ofGelinas, Atkins, and Ruth Gladstone, is that their first information on this subjectreached them on the morning of September 19, through Wescott's volunteered state-ment to Atkins that there had been a lot of union.talk going on among the employeesat the plant and that he had done much of it.Gelinas who proposed, and Ruth-Gladstone who concurred in, the decision to discharge Wescott testified that unionactivity had nothing to do with Wescott's discharge, and at no time made any con-trary direct admission.On these basic and.dominant fact issues, I -turn to a con-sideration of the evidence offered-by the General Counsel.10 Gelinas did not claim that Wescott's conduct on these occasions constituted dis-obedience or dereliction of duty.Rather,in his discussion with Dumas,he cited themonly as instances when Wescott was "noncooperative." I might also point out thatWescott testified, without contradiction, that he had already completed regular shiftassignments when called by the corresponding employees who sought relief,and thatGelinas had instructed him during this period that he would be notified by Gelinas him-self when he was to assume particular relief assignments and that he should not do whatother employees requested,whereas in each,of the two instances Gelinas cited,the callstoWescott had come directly'from other employees.Moreover,Wescott apparently camein, albeit 45 minutes late,on one occasion. In the other,occurring at about 5 a.m. whenMrs.Wescott was at work, Wescott had no one available to stay withhis smallchildren,an explanation which he made at the time to the calling employee who, in turn,passed it-on to Gelinas.u In the course of her testimony,Ruth Gladstone described an occasion upon whichWescott made remarks she regarded in the surrounding circumstances as manifesting dis-respect for Gelinas (who was not present).But since Gelinas made no reference what-ever to this incident,I regard Ruth Gladstone's reference to it as in the nature-of a "makeweight" one. I, 'therefore, do not' assess her testimony and the quite different version'Wescott gaveof this incident on rebuttal.rs It is appropriate to find at this juncture also, as I do, that there is nothing to indicateany change, intensification, added momentum, or other variation in Wescott's attitude or-conduct vis-a-vis Gelinas which created any mounting crescendo reaching a peak in Sep-tember insofar as some of the testimony of Gelinas or Ruth Gladstone might be susceptible-of a contrary interpretation.On the contrary, the main thrust of their testimony is thatWescott posed the same problem for the same reasons from about the first of June onward.Furthermore, no evidence specific in character teas offered showing any deterioration -in-employee morale or in what way or degree Gelinas' health suffered. FASSETTS BAKERY521General Counsel'sEvidence and Respondent's Testimony Responsive TheretoThrough evidence concerning a chain of events and circumstances involvingGelinas, counsel for the General Counsel sought to establish Respondent'spriorknowledge of the union activities of Wescott and the other employees,and a con-comitant antiunion reaction of Gelinas.The corresponding testimony of these wit-nesses, and that of Gelinas in response,will now be summarized.John Leadbeater,one of Respondent's "key men"and an employee for some 10 years,testified thatin a conversation he 'had with Gelinas a few days beforeLaborDay, Gelinas saidWescott was no longer friendly, asked Leadbeater what was wrong with Wescott,and added that he thought Wescott was"cooking up something."On his direct andinitially during his cross-examination,Gelinas denied having discussed Wescott withLeadbeater,but promptly reversed himself during the pertinent cross-examination toadmit that he had asked Leadbeater on some occasion what was wrong with Wescott.13On a subsequent occasion about 1 to 2 weeks prior to Wescott's discharge,Gelinasleft Leadbeater in an angry mood after overruling Leadbeater's expressed concernthat the dough he was processing(the texture of which was Gelinas'responsibility)was too soft.On what employee Burns fixes as about the same day, Burns testifiedthat Gelinas came up "shook up and mad," and told Burns he was having troublewith Leadbeater,that Leadbeater was giving him a rough time, that there wasnothing wrong with the dough, that"John Leadbeater must belong to the RussellWescott-Leonard Brown Club."With Burns saying nothing, Gelinas then left.Gelinas was not interrogated concerning this conversation during his direct examina-tion.During cross-examination,he denied that he had used the word"club" asBurns had testified.Douglas Burke, a keyman,testified to a conversation he had with Gelinas about6 a.m. of the day upon which, in the evening, Gelinas discharged Wescott.Ac-cording to Burke, Gelinas called him from his work into the locker room and saidhe had to make a change,that he could not put up with"this business"any longer,that he saw no other way to straighten out "this business,"that he hated to let Wescottgo because Wescott was one of the best employees he had,and that he did not knowwhy things had gone the way they had that summer. Then, according to Burke,Gelinas added that Wescott had been causing a lot of trouble and asked Burke"You know what I mean?" In response to this query,Burke replied,"I have beenapproached.Some of the boys don't trust me this summer and due to what hap-pened in the '62 election I don't think the office trusts me. I think so far as I amconcerned to hell with all of them."Following this response from Burke,Gelinasdid not assert that Burke had misunderstood him.Rather,he kept repeating whathe had previously said to Burke, who,in leaving to return to work, told Gelinas if"that" was what he thought he had to do then "that is what he had to do." Ondirect examination,Gelinas was not questioned'concerning Burke's testimony con-cerning this incident but was merely asked whether he had had any discussions withBurke concerning Burke's union activities(about which there had been no previoustestimony),which he denied.During,his cross-examination,however,Gelinasadmitted having had the locker-room conversation with Burke but asserted that itdid not pertain in any way to union activities or to Wescott.On the day after Wescott's discharge,an employee named Whalon requestedGelinas to drive him to_the plant, which Gelinas did, the drive taking place around11:20 to 11:35 a.m.While en route,according to Whalon,Gelinas said that "thisshit" going on at the bakery was "no good for the company,"thatWhalon wouldbe a keyman and that it would be no good for'him, that the employees would nolonger be dealing directly.with the company officials, that Ruth Gladstone could haveclosed the plant when her husband had died, that.if "they"(which Whalon tookto mean "the union")letWhalon's brother-in-law Rooney go, Rooney,a bachelor,had nothing to lose but if "they" let Whalon go, Whalon had a lot to lose as afamily man. In ending his remarks,according to Whalon,Gelinas told Whalon notto say anything to anybody because he, Gelinas,was not supposed to talk to Whalon.On direct examination,Gelinas was merely asked whether he had sought to "influenceWhalon,"which he denied.In his cross-examination,he admitted having had thisconversation with Whalon and that it dealt with the Union,that he had asked Whalonwhether he knew about the employees organizing,and that when Whalon said he-knew, he told Whalon to take his pick,itwas his privilege:Then, somewhat con-13The question put to Gelinas Was what his discussion with Leadbeater was about, a.question he did not answer. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDtradictorily, he testified he thought that Whalon had brought the union subject upand that this was why he had told Whalon he was not supposed to be talking aboutthe Union.Employee Burke testified that about a week after his locker-room conversationwith Gelinas, that is, about September 25, Gelinas stopped by and said: "Doug,you don't know what I'm going through. The office blames me for the wholebusiness.They boys are all against me," and then added "I don't know who doesn'tbelong to the club."Gelinas was not questioned on direct regarding this testimony.On cross, he contradicted, albeit somewhat qualifiedly, Burke's testimony that he had}made a reference to the "club." 14Employee Floyd Martel testified that about October 1, Gelinas approached himat his work and said, "You know that if this thing:-goes through you and Walterwill lose a lot of hours. . . I hope and pray it doesn't, I will keep my fingerscrossed."He then stated that the only ones who would gain any advantage wereyoung employees recently employed, and as he left declared to Martel: "This wholething was started by a couple of soreheads." 15On his direct examination, Gelinaswas merely asked whether he had talked to Martel concerning the "union election,"or had attempted to influence Martel in that regard, which he denied.On cross--examination, Gelinas confirmed having had "this" conversation with Martel, and,while unable to recall what it was about, nevertheless denied that it was about theUnion, or about the employees' organizational movement, or about the prospectiveelection.On about October 12, a Saturday, Harold Daudelin, an employee of some 14years' service, went to see Gelinas at his home, at Gelinas' previous request.The-following occurred according to Daudelin.Gelinas took Daudelin to a downstairsroom equipped with a bar where, following the early departure of Mrs. Gelinas,they became alone in the house.Gelinas opened up the conversation by sayingthat "this thing" about Wescott had come up, that "it" had struck him so hardthat he did not know what to do with himself, that he had-to fight back and did notknow how to do it, and, somewhere in these remarks, that he had had to get rid ofWescott.Gelinas then produced 'a list of employees eligible to vote in an election,put a $100 bill on the bar, and said, "this business" or "this thing coming in" wasno good, and that there would be a loss of men, hours, and wages because theCompany would have to cut down on hours and "all the extra help." Gelinas thenwent through the entire employee list he had produced.He identified those he wassure of, and asked Daudelin to speak to others Gelinas identified by name as oneshe was not sure of and -talk them out of it.Gelinas stated that maybe if Daudelin-could help, Ruth Gladstone would give him more money (a 25-cent raise) and'invitedDaudelin, successively, to feel the $100 bill and to put it in his pocket and-do with it what he wished. In the course of the conversation, Gelinas, who con-tinually referred to employees as "for" or "against" the Company, also said that asto "those employees" or "these people" who are against us, we always find meansand ways of getting rid of them sooner or later."Daudelin gave Gelinas no assur-ances of help, refused to take any money, and left.16Gelinas testified at length concerning this incident.On direct, in denying that he"went to" Daudelin and in asserting (without further explanation) that Daudelin"come to the house," he left an implication that Daudelin, rather than he, hadinitiated their get-together; he did not "believe" he had discussed "any union activity"with Daudelin and denied that he had sought to influence Daudelin to vote for oragainst the union; and then, when asked to describe the incident, stated that "wetalk[ed] about the union," that he told Daudelin "sometimes people give moneyaway to have somebody do something for them but I am not going to do that.I want to talk to you man to man. I want to know what is going on." Further ondirect, he admitted that he produced the employee list and discussed with Daudelinhow some of the employees listed would vote, making corresponding marks on thelist, but denied making any attempt to influence Daudelin's decision.Also on direct,he denied that he offered Daudelin a $100 bill.On cross-examination. Gelinas admitted that he "called" Daudelin "in" becausehe wanted to "know what was going on," that the discussion dealt with "union"Asked If Burke was telling the truth in his testimony, Gelinas (who had previouslydenied usingthe word "club") first responded "no" andlater "I don't believe he was."18 In regard to the word "couple" so attributed to Gelinas,itwasin fact, as previouslyfound, a couple of employees-Wescott and Brown-who took the primary lead in theorganizingmovement.1ODaudelinfurther testified, without contradiction, that 2 days after this conversationat Gelinas' house, Gelinas approached Daudelin at work andsaid,"I'm sorry.I lostmy head last Saturday when I saw you." FASSETTS BAKERY523matters," that he went down the employee list with Daudelin, and that he had a$100 bill in his pocket but did not produce it.Under further interrogation by theExaminer Gelinas was unable to explain where and when he obtained the $100 bill,and how long he had been carrying it around. In the course of his unenlighteningresponses, he ventured the possibility that the bill was part of the Christmas club.payout he had received, but this possibility vanished when it appeared that he re-ceived the Christmas club money in November.Concluding Analysis and Findings Relative to the Discharge of WescottThe shape of this case is such as to call for disposition at the outset of the question,purely factual in character, whether Gelinas did or did not know of Wescott's union-activities at the time he discharged him. If he did not, the General Counsel's caseon this charge of the complaint must fall. If he did, and I thus become obliged to-discredit his testimony on so important a point, then, with this key defense collapsingand Gelinas' credibility thereby rendered severely impugned, Respondent's entire case.respectingWescott's discharge, which rests in all essential respects on the testimony,of Gelinas, becomes gravely suspect.The testimony of employees Leadbeater, Bums, Burke, Whalon, and Daudelinconcerning Gelinas' conversations with and remarks to them in the days closelypreceding and following Wescott's discharge suffices, if believed, to show that GelinasWescott, not only with knowledge of Wescott's union activities, but be-cause of them. In the light of the sort of responsive testimony Gelinas gave after-these employees had given their accounts, their-testimony is or must be consideredto be uncontradicted in essential particulars, and, indeed, in considerable degree con--firmed.Hence, with important conflicts of testimony absent, no occasion presentsitself on this score to question the employees' credibility.Moreover, I observedwith care .the employees and Gelinas while they were testifying, and was impressedfavorably by the demeanor of the employee witnesses, while unfavorably impressedby that of Gelinas, particularly in the sense that Gelinas appeared to be testifyingunder some emotional strain and tension not evidenced by the employee witnesses.17Finally, while Gelinas testified many times, in more or less generalized terms, that.be had in no way attempted to influence any of the employees and had otherwisecomplied with instructions he had received to steer clear of any interference with-employee union activity, the credibility of these broadpro measwas taxed to thebreaking point by the number of gravely incriminating statements and conduct heeither did not or could not, in the main, refute.Accordingly, I credit the testimony of the employee witnesses summarized aboveand, in connection with Wescott's discharge, find that (1) a few days before LaborDay Gelinas told Leadbeater that he thought Wescott was "cooking something up,"a remark Gelinas did not deny making, (2) a week or so prior to Wescott's discharge, .Gelinas, angered by what he considered Leadbeater's unjustified criticism of him,ascribed to Leadbeater membership in the "Russell Wescott-Leonard Brown Club,"a term which the evidence shows, and I find, could only refer and did refer to thebudding union organization and to its two initiating employee leaders, (3) on theday of and prior to Wescott's discharge, Gelinas (in effect but not in so many words)told employee Burke that he was going to discharge Wescott because of his unionactivity,ia (4) on the morning following Wescott's discharge, and only an hour or soafter his explanatory conversation with Wescott, Gelinas -referred to the employees',organizing activity as this "shit" going on in the bakery, (5) a week subsequent toWescott's discharge Gelinas, in depicting to Burke the unhappy position this "busi-ness" had put him in with the "office" on the one hand and "the boys" on the other,declared to Burke that he did not know what employees did not "belong to the club,",obviously meaning the Union, (6) about October 1 Gelinas told employee Martelthat this "thing," meaning the Union, was started by "a couple of soreheads," thereby17 I attribute to the distracting effects such strain can produce in a -witness, the fact thaton two occasions in succession Gelinas gave, unintentionally I am sure, incriminatinganswers to questions put to him by Respondent's counsel which, upon counsel's exclama-tions of dubiety, Gelinas then corrected.33 That Gelinas meant the union activity among the employees in using the term "thisbusiness" to describe to Burke the "trouble" he was going to straighten out by dischargingWescott, is clear from Burke's responses concerning the Union .and related matters whenGelinas. presumably concerned lest his masked terminology confuse Burke, asked Burke"You know what I mean?"As previously noted, Gelinas (not on direct but on cross-examination) denied that thisconversation dealt with union activities or Wescott.But he did not testify either ondirect or cross as to what it did pertain to. 524DECISIONS OF NATIONALLABOR RELATIONS BOARDpointing as his earlier statements and the evidence generally indicate,toWescott forcertain and to Brown most probably,19 and (7)on October 12, in a lengthy sessionwith Daudelin, Gelinas clearly implied to Daudelin that hehad dischargedWescottbecause of his union activities.It is true that, in telling Daudelinthat he had "hadto get ridofWescott,"Gelinas didnot say why.But his unspoken antiunionmotivation,I find,was implicit when he opened the conversation,arranged by himand devoted entirely to his declared antiunion feelings and determinationto "fightback," withthe remark that "this thing" aboutWescott "had come up." "This thing,""this business,"and the like were the pet phrases Gelinas had used all along as hedescribed the union organizing movement among the employees.SeeAngwellCurtain Company,Incorporated,192 F. 2d 899, 903 (C.A. 7).20Gelinas'remarksto Burns and to Burke are sufficient to establish his predischarge knowledge of theunion movement and Wescott's prominence in it.While these findings thus disposeof this issue, I further find that such predischarge knowledge was manifested byGelinas in the explanation he later gave to Daudelin as to his motivation in dis-charging Wescott;through some remarks considered in the light of the surroundingcircumstances,which Gelinas made to Dumas on the afternoon following Wescott'sdischarge;21and by certain other of Gelinas'postdischarge remarks strongly sug-gestive of his predischarge knowledge.22The employee evidence I have credited on the issue of knowledge is replete withproof of Gelinas'strong antiunion motivation,including as I have found,Gelinas'revelation to Burke that he had decided to discharge Wescott on this account. Inthe circumstances I find that Gelinas was motivated by antiunion considerations indischargingWescott, and that Respondent thereby violated-Section 8(a) (3) and8(a)(1) of theAct2$19 Gelinas' certainty that this conversation did not deal in any way with the unionmatter stands in strange contrast to his inability to remember what its subject was andcannot overcome the force of Martel's otherwise uncontradicted testimony.1After the November 1962 election Gelinas told employee Leadbeater that he would dosomething to "stop it" if the union matter reared its head again.While in different cir-cumstances such a remote remark might have little probative value, the facts of this caseshow that be had'not been shaken from this earlier held position by any instruction hehad received, then or' later, to steer clear of any such employee activity.21 In prolonged conference with Union Representative Dumas concerning the Wescottdischarge, Gelinas admitted, as I read Dumas' (uneon tradicted) testimony, that he wasaware of the considerable talk going on among the employees at the plant during theorganizing period, but did not know what the talk was about.However, this is a smallplant with a relative handful of employees ; various of them had served with Gelinas fora good many years ; Gelinas' relationships with them were on what might be called afirst-name basis ; and he was in constant contact with them and had them under constantobservation in the daily performance of his supervisory work. In these circumstances anentirely reasonable inference arises that the organizing movement came to Gelinas' atten-tion in one way or another in the appreciable period it was underway prior to Wescott'sdischarge.SeeN.L.R.B.v.AbbottWorsted Mills, Inc.,127 F. 2d.438, 440 (C.A. 1).22'When about 11:30 a.m. on September 19, Gelinas described to Whalon this "shit"going-on among the employees, he was then returning to the plant after a visit to hishome.Hence, only a relatively brief time had elapsed between his alleged initial informa-tion from Atkins (not earlier than about 9:30 a.m, that morning) about the "uniontalk"Wescott had mentioned to Atkins, and his conversation with Whalon, and he hadspent part of this time at home. In the circumstances, Gelinas scarcely could have beenable in this brief interval to verify, if verification was necessary for him, whether whatWescott had told Atkins was true.Hence, in treating the prevalence of this "slit" goingon as a fact definitely known to him when he deplored it to Whalon, he either had un-questioningly accepted Atkins' allegedly hearsay report as true, or he had previouslyknown the facts.The latter is far more in line with the probabilities.And his oblique reference on October 1 to Wescott, as one of the two "soreheads" re-sponsible for his troubles, conforms to his predischarge characterizations of Wescott inthe :same troublemaking terms, a circumstance suggesting that his ,nowledge concerningthe identity of the two "soreheads" predated Wescott's discharge.I thus consider the nondiscriminatory reasons Gelinas assigned for the discharge aspretexts,a conclusionfortified by Gelinas' offer to give Wescott the "finest recommenda-tion" and his suggestion that he might rehire Wescott soon.But assuming that his re-sentment over Wescott's "disrespectful" attitude and conduct (as I have previously de-fined it) entered into his decision, most certainly his antiunion objective did also.Thata discharge rested on a compound of lawful and unlawful causes is discriminatory andviolates the Act is too well-settled to require citation of authority. FASSETTS BAKERY525Concluding Findings Concerning the Independent-Section 8(a) (1)Violations AllegedThe complaint-al - leges that apart from Wescott's .discharge, Respondent violatedthe rights of its employees to .freedom in self-organization as guaranteed in Section 7,of-the Act through-the,following^conduct-of Gelinas:1.An implication in Gelinas' remarks Ito employee Burke on -September 18 thathe had to discharge Wescott -because of :the latter's union activities.I have found that this, and more, was the true -purport and intent of Gelinas'remarks on this occasion.A declaration of purpose to discharge an employee,forunion activities is the plainest form of restraint and coercion prohibited by the ,Act.Respondent violated Section 8(a)( I) in-this instance.2.Gelinas'-remark to -employee Martel about October 1, that he and anotheremployee would lose "a lot of hours if this thing" goes through..Ifind that -this statement -was made and that the .eventuality Gelinas meant ;wasthe Union's designation by a -majority of the employees.Denominating a loss.ofwork as the result of the-exercise of Section 7 rights is an unlawful threat, warning,or caution violative of Section,8(a)(1) .absent=exceptional circumstances not presentin.this case.Accordingly, I find this conduct violative of Section 8(a)(1).3.Gelinas' statement to Daudelin on October 12, with reference to "this thingcoming in," that,the "Company would-have to cut down on hours."I''find'thaf Gelinas made this statement, and for the reasons above stated it was.,aform of threatened loss of work violative of Section8 (a) (1).24III.THE REMEDYThe unfair labor practices found above call, for the customary cease and desistorder, which in the light of Respondent's strong reaction, through Gelinas, to ,theexercise by its employees of their Section 7 rights should be broad enough to en-compass any further interference with-those rights.that Respondent be required to offer to reinstate Russell Wescott and ;make him wholeaccording to -the formula set forth.in -F.W. Woolworth Company,.90NLRB 289,Isis ,Plumbing & Heating Co.,138 NLRB 716, and also that Respondent post anappropriate notice:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section'7 of the Act, as.found above, Respondent-has engagedin unfair labor practices within themeaningof :Section 8(a) (1) of the Act.2.By discharging RussellWescott under thecircumstancesfound -above, -Re-spondent has engaged in unfair labor ;practices within the meaning of Section8(a) (3) and (1) of the Act..RECOMMENDED ;ORDEROn the foregoing findings of fact-and-conclusions of law, and.on the record asa whole, I recommend, pursuant -to 'Section 10(c)-of--the Act, that the Respondent,Estate of Nathan Gladstone d/b/a Fassetts Bakery, :its officers,agents,successors,and assigns,:shall:.1.Cease.and.desist;from:(a)Threatening any reduction of working time with respect to the activities of.anyof its employees in, or on behalf of, any labor organization.(b)any labor organization.(c) In any other manner interfering with, restraining, or coercing-any employeein the exercise of his right to engage in unionactivityor inconcerted activity-formutual aid or protection.24Testimony.adduced by the General Counsel concerning ,other similar-statements andconduct by Gelinas not charged as violations In the complaint _was in varying degreescontested -by Respondent (e.g., Gelinas' (1) -apparent-offer. of-a bribe to Daudelin,. and(2) his.'statement to employee Whalon on September 19 that Whalon,would-be a.keymanbut- the Union would -be. no, good for him-and he might lose,his job).But in the,absenceof any clear indication by counsel for the General Counsel at the hearing that he .wasrelying upon these items of testimony as proof of additional unfair labor practices, thesematters cannot be regarded as having been fully "litigated" on clear notice to Respondent,so as to warrant corresponding unfair labor practice findings. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a)Offer to Russell Wescott immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or other(rightsand privileges,and make him whole in the manner described in the portion of theTrial Examiner'sDecision entitled "The Remedy"for any loss of earnings suffered,by reason of the discrimination against him.(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnelrecordsand reports,and all other records necessary to analyze theamount of backpay due under the terms hereof.(c)Post at it place of business in Burlington,Vermont, copies of the attachednotice marked"Appendix."25Copies of such notice,to be furnished by the RegionalDirector for the First Region,shall, after being duly signed by the Respondent, beposted by the Respondent immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to its employees are customarily posted.Reasonable stepsshall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the First Region, in writing, within 20 daysfrom the date of the receipt of this Order what steps the Respondent has taken tocomply herewith.26zs In the event that this Recommended Order is- adopted by the Board, the words "aDecisionand Order" shall be substituted for the words' "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcingan Order" shall be substituted for the words "a Decisionand Order "rsIn the eventthat this Recommended Order Is adopted by the Board, this provisionshall be modified to read:"Notify said Regional Director, in writing, within 10 days-fromthe date of thisOrder, what steps theRespondent has takento comply herewith."APPENDIXNOTICE To ALL EMPLOYEESAs recommended by a Trial Examiner of the National LaborRelations Board weare postingthisnotice toinformour employeesof the rights guaranteedthem in theNational Labor Relations Act:ALL OUR EMPLOYEEShave the right to engage in union activities and to acttogether in matters concerningtheir employment.WE WILLNOT dischargeany ofour employees,and WE WILL NOT threatento reduce working time or totake anyother action against or to the disadvantageof anyof our employees, if, orbecause, he ortheyengage in unionactivities.WE WILL reinstateRussellWescott and give himbackpayfor wages he lostas a result of our discharging him.ESTATE OFNATHAN GLADSTONED/B/A FASSETTS BAKERY,Employer.Dated-------------------By----------------------------------------(Representative)(Title)NoTE.-We will notifyRussellWescott if presently serving inthe Armed Forcesof the United States of his rightto full reinstatement upon application in accord-ance withthe SelectiveService Act and the Universal MilitaryTraining and ServiceAct of 1948,as amended,after discharge fromthe ArmedForces.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and mustnot be altered, defaced,or coveredby anyother material.Employeesmay communicatedirectlywith the Board'sRegionalOffice,BostonFive CentsSavings Bank Building,24 School Street,Boston,Massachusetts, Tele-phone No. 523-8100, if they haveany questions concerning this notice or com-pliance with its provisions.